MEMORANDUM **
Jose Alfonso Marquez-Quiz (“Marquez”), as part of his agreement to plead *430guilty to conspiracy to commit hostage taking and conspiracy to harbor illegal aliens, expressly waived the right to appeal his conviction and sentence. Although Marquez now seeks to challenge his sentence as violating the Sixth Amendment pursuant to Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004),1 we must nonetheless dismiss his appeal because of a waiver, not rendered invalid by a subsequent change in law. United States v. Cardenas, 405 F.3d 1046, 2005 WL 1027036, at *2 (9th Cir. May 4, 2005) (citing United States v. Johnson, 67 F.3d 200, 202-03 (9th Cir.1995)).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *430courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Marquez’s briefs were filed before the Supreme Court issued United States v. Booker, -U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).